DETAILED ACTION
Restriction/Election of Species
The Election filed 1/27/ 2021 in response to the Office Action of 11/27/2020 is acknowledged and has been entered.
Applicant’s election of the following species is acknowledged: Species (a3): subjects having a cardiovascular disease without clinical signs wherein the cardiovascular disease is ACS; Species (b2): detection. Claims 23-30 are withdrawn as drawn to a non elected species b. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 23-38 are pending.  Claims 23-30 are withdrawn. Claims 31-38 are currently under consideration in view of the elected species. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows: Independent claim 31 recites the limitation detecting the presence of a peptide in a sample obtained from a subject, wherein the peptide comprises sCD14-ST, wherein detecting comprises contacting the sample with an anti-sCD 14-ST antibody..  Newly added claims 31-38, recite the limitations wherein the anti-sCD14-ST antibody does not bind specifically to sCD14. with an anti-sCD 14-ST antibody. The prior-filed application discloses a method comprising determining the amount of a compound, wherein when the compound is sCD14-ST, the amount of sCD14-ST is determined using an antibody specific for sCD14-ST, wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14 (specification, page 7).  The specification is devoid of any examples or teachings of antibodies that can bind sCD14-ST comprised in any peptide including the sCD14 that can be detected with an using an antibody specific for sCD14-ST, wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/655,803, a national stage entry of PCT/EP2013/078062 filed on 12/27/2013 and claims benefit of EPO 12199701 filed 12/28/2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
As applicant added matter to the disclosure which is not supported by the disclosure of the parent application as originally filed the instant examined claims 35-38  are given priority only to the filing date of 4/15/2019.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 is vague as it recites determining the presence of a peptide comprising sCD14-ST based on contacting the sample with an anti-sCD 14-ST antibody  and detecting binding between sCD14-ST and the antibody, while the specification provides conflicting teachings as to what is or is not included in the structure of a peptide comprising sCD14-ST; in addition prior art does not disclose the amino-acid sequence of what is known as sCD14-ST.  
In particular, the specification defines sCD14-ST by molecular weight [0119] only.  The specification discloses sCD14-ST is a fragment of sCD14 wherein sCD14-ST  as well as other fragments may bind specifically to an antibody that specifically binds an epitope located within amino acids 17-26 of SEQ ID 1 or to an antibody that specifically binds an epitope located within amino acids 53-68  of SEQ ID 1 or to an antibody that specifically binds to a peptide  that comprises or consists of amino acids 53-68  of SEQ binds to  an antibody that specifically binds an epitope located within amino acids 53-68  of SEQ ID 1 or can have the molecular weight of 13 +/- 2 kDa but not bind to an antibody that specifically binds an epitope located within amino acids 53-68  of SEQ ID 1 [0115-[0117] or can have the molecular weight of 13 +/- 2 kDa and  binds to  an antibody that specifically binds an epitope located within amino acids 1-11  of SEQ ID 1 or can have the molecular weight of 13 +/- 2 kDa but not bind to  an antibody that specifically binds an epitope located within amino acids 1-11  of SEQ ID 1 [0111]-[0117].  While the claim recite detection between sCD14-ST and the antibody the scope of the claim is vague as it is not clear as what peptide is being detected is encompassed by detecting binding between sCD14-ST and the antibody  (claim 30).and is therefore not clear as to what method/antibodies applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claims 33-34, each recite  the limitation "the amount of sCD-14-ST".  The independent claim recites detecting the presence of a peptide in a sample obtained from a subject, wherein the peptide comprises sCD14-ST.   There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 
The teachings of the specification and the claimed invention:
The instant claims are drawn to a method comprising an antibody that binds a peptide comprising sCD14-ST in a sample from subjects having cardiovascular diseases (claim 31-34) wherein the antibody wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14 “(claims 35-38) as part of the invention.
The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties for the genus of sCD14-ST for the detection of the genus peptide comprising sCD14-ST in a sample ,and also fails to provide sufficient specific structural or physical information so as to define a genus of peptides comprising sCD14-ST.  The specification fails to disclose, for example, what particular amino acid residues of the antibody are responsible for conferring the desired functional property.   Applicant merely relies on a commercial assay i.e. PATHFAST for the determination of sCD14-ST fragment, a 13kDa fragment having an unknown structure  in clinical plasma samples obtained from patients having various cardiovascular disease and a healthy control group (example 2).
The specification the specification defines sCD14-ST by molecular weight [0119] only.  The specification discloses sCD14-ST is a fragment of sCD14 wherein sCD14-ST  as well as other fragments may bind specifically to an antibody that specifically binds an epitope located within amino acids 17-26 of SEQ ID 1 or to an antibody that specifically binds an epitope located within amino acids 53-68  of SEQ ID 1 or to an antibody that specifically binds to a peptide  that comprises or consists of amino acids 53-68  of SEQ binds to  an antibody that specifically binds an epitope located within amino acids 53-68  of SEQ ID 1 or can have the molecular weight of 13 +/- 2 kDa but not bind to an antibody that specifically binds an epitope located within amino acids 53-68  of SEQ ID 1 [0115-[0117] or can have the molecular weight of 13 +/- 2 kDa and  binds to  an antibody that specifically binds an epitope located within amino acids 1-11  of SEQ ID 1 or can have the molecular weight of 13 +/- 2 kDa but not bind to  an antibody that specifically binds an epitope located within amino acids 1-11  of SEQ ID 1 [0111]-[0117]. Therefore, the structures of the sCD14-ST and peptides comprising sCD14-ST have substantial variability.  The specification fails to disclose, for example, what particular amino acid residues defines sCD14-ST and peptides comprising sCD14-ST actually exist in the samples from all  claimed subject and are capable of binding the genus of antibodies that binds a peptide comprising sCD14-ST in a sample from subjects having cardiovascular diseases (claim 31-34) wherein the antibody wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14 “(claims 35-38)
The specification is devoid of any examples of antibodies that can function as claimed except for the PATHFAST assay.   However, the PATHFAST assay is not representative number of species falling within the scope of the genus of the claimed antibodies. The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14 “(claims 35-38).  The specification states that antibodies that bind to sCD14-ST are known in the art citing EP176104.  However, while EP176104 disclose methods for making antibodies against a recombinant fragment having  1-64 amino acids of sCD14 and selecting antibodies that bind to such fragment and do not bind to sCD14 (pages 57-64), EP176104 discloses one antibody F1237-3-4 that binds the recombinant fragment named rsCD14-ST and does not bind rSCD12 (table 11).  
.  Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of antibodies that that binds a peptide comprising sCD14-ST of an unknown structure, in a sample from subjects having cardiovascular diseases (claim 31-34) wherein the antibody wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14 “(claims 35-38) as required by the instant claims.  The specification does not describe structural features, in structural terms,  hat are common to the genus. That is, the specification provides neither a representative number of species to describe the claimed genus, nor does it provide a description of structural features that are common to species.  In essence, the specification simply directs those skilled in the art to go figure out for themselves what the claimed antibodies look like.  While 
define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
The invention relates to an antibody that binds a peptide comprising sCD14-ST in a sample from subjects having cardiovascular diseases (claim 31-34) wherein the antibody wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14 “(claims 35-38) antibodies, that bind  to at least one region of a peptide comprising sCD14-St, namely sCD14-ST  wherein the sCD14-ST sequence is not provided, and wherein the antibody does not bind full length sCD14.   
Generating antibodies against sCD14 and fragments, is known in the art (EP176104). However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either 
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed. Thus, a disclosure of a region having an amino acid sequence consisting of SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8 or SEQ ID NO: 10 is not sufficient for a skilled artisan to predict the claimed genus of antibodies that bind to the claimed regions and do not bind to periostin multimers.   One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  Further , the USPTO has released a Memo on 
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
Claim analysis 
The instant claims when given the broadest reasonable interpretation do not recite a general antibody, but an antibody having a specific desired activity.  Specifically claims encompass methods comprising an antibody that binds a peptide comprising sCD14-ST in a sample from subjects having cardiovascular diseases (claim 31-34) wherein the antibody wherein the antibody specific for sCD14-ST antibody does not bind specifically to sCD14 “(claims 35-38) as part of the invention.
The description of a commercial assay i.e. PATHFAST for the determination of sCD14-ST fragment and one antibody that binds one antibody F1237-3-4 that binds the recombinant fragment named rsCD14-ST which appears to differ from the instant sCD14-ST fails to adequately describe the genus.  
Based on the state of the prior art, a disclosure of 3 monoclonal antibody clones would not permit a skilled artisan to envision the subgenus of antibodies comprising structural 
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the method claims relaying on said genus are also not adequately described. 
In addition, when evaluating the instant claims in view of the elected species, adequate written description could not be found in the instant specification for the elected species : subject has ACS but no clinical symptoms.  The specification discloses patients presenting to the emergency room with ACS are suspected to include to include patients suffering from unstable angina, acute decompensated heart failure, myocardial infarction (page 1, last paragraph).    However, the specification and prior art is devoid of any example of subjects presenting at the emergency room without clinical symptoms that can be used to practice the claimed invention.  Instead the specification discloses patients admitted to the emergency room with unstable angina pectoris (example 4), myocardial infarction (example 5) acute heart failure (example 6)  and detecting sCD-14 values. . 

Enablement 
Claims 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation. There are many factors be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated. These factors can include, but are not limited to:(1)    breadth of the claims;(2)    nature of the invention;(3)    state of the prior art;(4)    relative skill of those in the art;(5)    level of predictability in the art;(6)    amount of direction provided by the inventor;(7)    existence of working examples; and(8)    quantity of experimentation needed to make or use the In re Wands. 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claims broadly recite detecting a peptide comprising sCD14-ST fragment by contacting the sample with an anti-sCD14-ST, wherein the antibody that binds with an antibody that, wherein the anti-sCD14-ST antibody does not bind specifically to sCD 14. 
Claim interpretation
The scope of claim 31 encompasses determining the presence of sCD14 as it comprises the sequence of sCD14-ST.  Therefore, the antibody binding sCD14-ST comprised in sCD14 necessarily binds sCD14.  
Without evidence that an anti-sCD14-ST binds sCD14-ST when comprised in sCD!4 but does not bind  sCD14,  it  is not certain that the instant invention would ever work for the detection of sCD14 in any samples from any subjects having a cardiovascular disease as claimed, regardless the amount of experimentation a skilled artisan might be willing to perform.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0346217. It is noted that claims 31-34 are included in the rejection to the extent that claims 34-38 depend thereon.  
US 2015/0346217 teach throughout the patent a  method of detection comprising detecting the presence of sCD!4 compound or a fragment in particular sCD14-ST compound  in samples from subjects having a cardiovascular disease using an antibody that is specific for the compound as for example the antibody binds sCD14-ST without binding to sCD14 or CD14 [0145].
While US2015/0346217 is silent detecting a peptide comprising sCD14-ST with an antibody specific to sCD14-ST wherein the does not bind sCD14, it would have been prima facie obvious, before the effective filing of the claimed invention, to measure 
One would be motivated to do so, as US2015/0346217 disclose that determining the amount of sCD14 polypeptide that comprises sCD14-ST or detecting sCD14-ST fragment advantageously provides benefits in diagnosing a cardiovascular disease [0065] as claimed, to provide specific detection for each of amount of sCD14 polypeptide that comprises sCD14-ST and  detecting sCD14-ST fragment.

Claims 31-34  are rejected under 35 U.S.C. 103 as being unpatentable over Peschel et al., (The European Journal of Heart Failure 5 (2003) 609–614) in view of Grunwald et al (IBL Germany, Journal of Immunological methods 1992; vol 155, p225-232 and Stelter et al (Chem. Immunol Basel Karger, 2000, vol 74,pp25-41).

Claims of this invention are drawn to method of detection comprising detecting the presence of a peptide in a sample obtained from a subject, wherein the peptide comprises sCD14-ST and the subject has or is suspected of having a cardiovascular disease or condition or atherosclerosis, and detecting comprises contacting the sample with an anti-sCD 14-ST antibody and detecting binding between sCD14-ST and the antibody.
Pechel et al teach throughout the specification and especially in Abstrac, detecting the presence of a peptide as for example sCD14,  in a blood sample obtained from a subject admitted in the ER, thus symptomatic (instant claim 32) , wherein the subject has a cardiovascular disease as for example acute heart failure (page 610, left instant claim 33).   sCD14 necessarily comprises sCD14-ST as sCD14-ST is a fragment thereof.  The method of detecting sCD14 comprises ELISA (page 610, right 4th paragraph).  
The subject of Pechel et al having for example SCD14 of 4593 pg/ml inherently is at an increased risk for mortality as for example compared to a healthy person (instant claims( instant claim 34).  The assertion of inherency is necessarily true as the decompensated CHF subjects have impaired left ventricular ejection fraction elevated pulmonary artery pressures and diminished cardiac output as well as increased levels of endotoxin levels (page 611 left column) which are cardiac complications, thus at higher risk for mortality, as mortality is defined as caused by cardiac complications (page 25 third paragraph).(instant claim 34) 
While Peschel et al teach detecting the presence of the peptide with ELISA from IBL Germany (page 610, right 4th paragraph). Peschel et al do not specifically teach the antibody binds sCD14-ST.
Grunwald et al (IBL Germany) disclose throupghout the publication an ELISA for the detection of sCD14 (Abstract) comprising contacting the sample with an antibody as for example MEM18 and a polyclonal anti-sCD14 (table VI) for the detection of sCD14 in normal serum (page 230 left second paragraph) wherein MEM 18 recognized an epitope in the region 51 -64 of sCD14 as disclosed in Stelter et al (page 31, Grunwald et al further teach detection with for example a polyclonal antibody that can detect the binding (table Vl;page 230 left second paragraph) in ELISA. In addition the polyclonal antibodies made against sCD14 would include antibodies to CD14-ST as the epitopes of CD14-ST are shared by sCD14 via cross reactivity, absent a limitation on the epitope.
It would have been prima facie obvious, before the effective filing of the claimed invention, to measure sCD14 as taught in Peschel with the antibodies/ELISA of Grunwald et al. One would be motivated to do so because Peschel references the IBL ELISA kit for the detection of sCD14 as suitable wherein such ELISA is disclosed in Grunwald et al (IBL ELISA) and is advantageously commercially available.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641